SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Bolivian natural gas imports to the Brazilian market Rio de Janeiro, August 18 th , 2014 – Petróleo Brasileiro S.A. – Petrobras announces that today it entered into an agreement with YPFB, in accordance with its negotiation agenda, aimed at resolving differences as to the performance of the Bolivian natural gas import contract (Gas Supply Agreement - GSA) to the Brazilian market. The agreement provides clarification regarding the different interpretations of the GSA through payments and compensations from one party to the other, including the execution of a natural gas supply contract to enable the operation of thermoelectric power plant – UTE Cuiabá until December 2016. Its impact on Petrobras third quarter 2014 results is estimated to be US$ 268 million negative; however, its effect on Petrobras 2014 full year results is expected to be positive US$ 128 million. The agreement is advantageous, because in addition to the short term benefits for both parties, it also allows for the evolution of a positive agenda that includes incentives for the exploration and production of Bolivian natural gas by guaranteeing the preferential allocation to the Brazilian market of any natural gas found by Petrobras, through its own exploratory efforts, in Bolivia. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 18, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
